Citation Nr: 0632590	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  00-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for the residuals of a 
left hand injury, to include a left wrist disability.

4.  Entitlement to service connection for a right hand 
condition, to include a right wrist disability.  

5.  Entitlement to service connection for a lower back 
disability, to include low back pain and degenerative disc 
disease of the lumbar segment of the spine.

6.  Entitlement to a compensable evaluation for 
onychomycosis, on appeal from an initial grant of service 
connection.

7.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right ankle, on appeal from an initial 
grant of service connection.

8.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left ankle, on appeal from an initial 
grant of service connection.

9.  Entitlement to a compensable evaluation for a right knee 
disability, on appeal from an initial grant of service 
connection.

10.  Entitlement to a compensable evaluation for a left knee 
disability, on appeal from an initial grant of service 
connection.

11.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from September 1995 to August 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.  The Board issued a Decision/Remand in 
August 2003.  That action, in part, remanded the issues on 
the front page of this action to the RO via the Appeals 
Management Center (AMC).  The claim has since been returned 
to the Board for review.

The issues of entitlement to service connection for headaches 
and a lower back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on the 
part of the veteran.


FINDINGS OF FACT

1.  VA has fulfilled, to the extent possible, its notice and 
duty to assist duties to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in the decision portion 
of this action.  

2.  The veteran has been awarded a compensable evaluation for 
costochondritis/fracture of the left 6th and 8th ribs.  As a 
result of this award, the claim for a separate 10 percent 
rating based upon having multiple, noncompensable, service-
connected disabilities has been rendered moot.  

3.  The veteran entered onto active duty with asymptomatic 
bilateral pes planus.

4.  In-service medical records do not show treatment for his 
bilateral pes planus.

5.  Post-service medical records do not show that the 
veteran's bilateral pes planus was aggravated or made worse 
during active service.

6.  Post-service medical records do not confirm the existence 
of disabilities of the left hand, left wrist, right hand, and 
the right wrist.  

7.  The veteran's onychomycosis of the toenails is treated 
with over-the-counter topical medications and it has been 
classified as very mild, nondisfiguring, and usually 
asymptomatic.  

8.  The veteran's right and left ankles are not ankylosed nor 
do they functionally limit the veteran's activities.  
Additionally, range of motion studies of both ankles has 
produced "normal" findings.  

9.  Both of the veteran's knees have a full range of motion.  
Examinations of both knees have not produced findings 
indicative of laxity, subluxation, or instability.  


CONCLUSIONS OF LAW

1.  The claim for a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities pursuant to 
the provisions of 38 C.F.R. § 3.324 must be denied by 
operation of law.  38 C.F.R. § 3.324 (2006).  

2.  Bilateral pes planus was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2006).

3.  The residuals of a left hand injury, to include a left 
wrist disability, were not incurred in or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  A right hand condition, to include a right wrist 
disability, was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

5.  The criteria for a compensable evaluation for the 
residuals of a fracture of the right ankle, on appeal from an 
initial grant of service connection, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5262, 5270, and 
5271 (2006).

6.  The criteria for a compensable evaluation for the 
residuals of a fracture of the left ankle, on appeal from an 
initial grant of service connection, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5262, 5270, and 
5271 (2006).

7.  The criteria for a compensable evaluation for a right 
knee disability, on appeal from an initial grant of service 
connection, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Code 5257 (2006).  

8.  The criteria for a compensable evaluation for a left knee 
disability, on appeal from an initial grant of service 
connection, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation in Conjunction with 38 C.F.R. § 3.324

When a veteran is suffering from two or more separate, 
permanent, service-connected disabilities of such character 
as clearly to interfere with normal employability, even 
though none of the disabilities may be of a compensable 
degree under the rating schedule, a 10 percent evaluation may 
be assigned, but not in combination with any other rating.  
38 C.F.R. § 3.324 (2006).

When the veteran was originally granted service connection 
for his seven disabilities, he was assigned noncompensable 
evaluations for each one of the disabilities.  However, in 
October 2003, a 10 percent evaluation was assigned for one of 
those disabilities.  The effective date of the evaluation was 
the day after he was released from active duty.  Hence, the 
veteran is now in receipt of a 10 percent evaluation for the 
whole appeal period.  

As a 10 percent rating has been assigned for one of his seven 
disabilities, a separate 10 percent rating under the 
provisions of 38 C.F.R. § 3.324 (2006) cannot be favorably 
applied at this time.  As the claim has been rendered moot, 
the appeal must be dismissed.  

II.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1) (2006).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).

The record reflects that the veteran received notification of 
the VCAA in a letter dated April 2001.  This letter was 
issued well after the initial agency of original jurisdiction 
(AOJ) decision that granted service connection and assigned a 
disability evaluation or denied service connection.  This 
letter informed the appellant of what evidence was required 
to substantiate the claim for an increased evaluation, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to VA.

Despite the fact that the notice was provided after the 
veteran was issued the original decision, the Board finds 
that there was a "lack of prejudice from improper timing of 
the notice."  That is, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statements of the case (SOCs), the supplemental statements of 
the case (SSOC), and the Board's action of August 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his service-connected disabilities should be assigned a 
higher rating.  He has also been told what he must proffer in 
order to prevail on the service connection issues.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, VA sent the appellant notice of the 
VCAA, which spelled out the requirements of the VCAA and what 
VA would do to assist the veteran.  VA informed the appellant 
that it would request records and other evidence, but that it 
was the appellant's responsibility to ensure that VA received 
the records.  The veteran was told that he should inform VA 
of any additional records or evidence necessary for his 
claim.  The Board would add that the veteran's accredited 
representative has also been informed of the information 
needed to support the veteran's contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations with respect to his various physical 
disorders, disabilities, and other physical ailments.  More 
recently, the Board remanded the case specifically for the 
purpose of obtaining examinations of the veteran in order to 
determine the severity and/or existence of the claimed 
disabilities.  All of these have been accomplished in order 
to determine whether the veteran should be granted service 
connection or a higher disability evaluation.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the duty to obtain the requisite medical information 
necessary to make a decision on the veteran's claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought.  In this instance, the RO obtained the 
veteran's available medical treatment records, and they have 
been included in the claims folder.  The veteran was given 
notice that VA would help him obtain evidence but that it was 
up to the veteran to inform VA of that evidence.  It seems 
clear that VA has given the veteran every opportunity to 
express his opinion with respect to his claims; VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone medical 
examinations so that VA would have a complete picture of the 
disabilities at issue.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand for the issues 
discussed in this portion of the Decision/Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection or an increased evaluation is awarded.  
Id.

In the present appeal, the veteran was provided with 
notification in accordance with Dingess via a letter that was 
sent to the veteran in March 2006.  As such, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection and increased evaluations.  He 
has, by information letters, rating decisions, SOCs, SSOCs, 
and a Board action been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  He has been told what VA would do to 
assist him with his claim and VA has obtained all documents 
it has notice thereof that would assist in the adjudication 
of the veteran's claim.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

III.  Service Connection

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2006), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

With respect to a claim involving service connection, the 
Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.


A.  Bilateral Pes Planus

The veteran has claimed that he now suffers from bilateral 
pes planus and that while this disability may have existed 
prior to his military service, it became more disabling while 
he was in service.  The veteran's service medical records 
show that when he enlisted, he was diagnosed as having 
asymptomatic moderate bilateral pes planus.  Those same 
service medical records do not show the veteran received 
treatment for his flat feet during his nearly three years of 
active duty.  

Following the veteran's request for benefits, a VA General 
Medical Examination was performed in November 1998.  The 
veteran's feet were normal to palpation in terms of lack of 
pain, and there were no additional findings with respect to 
the feet.  Another examination was accomplished in April 
2005.  Upon completion of the exam, the doctor found that the 
veteran's pes planus was asymptomatic.  She further opined 
that the pre-existing service disability had not been 
aggravated by the veteran's active duty service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2006); see 
also Akins v. Derwinski, 1 Vet. App. 228 (1991); Bagby v. 
Derwinski, 1 Vet. App. 225 (1991); Doran v. Brown, 6 Vet. 
App. 283, 286 (1994); Miller v. West, 11 Vet. App. 345 
(1998); Browder v. Derwinski, 1 Vet. App. 204 (1991); 
Lapaosky v. Brown, 4 Vet. App. 331 (1993).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b) (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).

In July 2003, VA General Counsel issued a precedent opinion 
which held that, to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit held, in Wagner, that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 (West 2002) requires that VA shows 
by clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

The service medical records do not specifically indicate that 
the veteran's bilateral pes planus was more disabling upon 
his completion of service.  They are negative for any 
findings showing a superimposed injury to the feet while the 
veteran was in service.  Moreover, they do not show that the 
disability was aggravated or became worse as a result of his 
service.

VA medical records do not substantiate the assertions that 
have been made by the veteran.  The most recent medical 
opinion specifically indicated that, even though the veteran 
had a pre-existing disorder, it was not aggravated by his 
military service.

The Board is cognizant of the fact that the veteran contends 
that his claimed disorder was aggravated by service.  
However, these lay statements are not competent evidence of 
increased disability.  The veteran is competent to report any 
symptoms that he experienced.  See Gregory v. Brown, 8 Vet. 
App. 563, 569 (1996).  However, he does not have the medical 
expertise to diagnose those symptoms to be manifestations of 
increased disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran has been very general in his assertions 
concerning his feet.  He has intimated that his feet caused 
him more pain and discomfort while he was in the military.  
He has said that the disability was more disabling after he 
served than before.  Yet, despite the veteran's assertions, 
intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  In this instance, there is no service medical 
evidence showing that the veteran's pre-existing bilateral 
flat feet had worsened when he was discharged in August 1998.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also 38 C.F.R. § 3.102 (2006).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Additionally, in Gilbert the Court 
pointed out that under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  In 
view of the foregoing, the Board finds that the evidence is 
not, at least, in equipoise.  Because the evidence is not in 
equipoise, the Board concludes that the veteran's pre-
existing bilateral flat feet were not aggravated by his 
military service, and as such, service connection is not 
warranted.  The veteran's claim is denied.

B.  Bilateral Wrist Disabilities

The veteran has further asserted that he now suffers from 
disabilities of the wrists and hands.  In order to determine 
whether the veteran was experiencing some type of disability 
of either wrist or hands, he underwent a VA examination in 
April 2005.  The examiner was specifically asked to issue 
findings as to whether the veteran was currently suffering 
from disabilities of the wrists and hands, and if so, whether 
they were related to or caused by his military service or any 
incident therein.  The examiner reviewed the veteran's 
service medical records along with his post-service medical 
treatment records and examinations.  Upon conclusion of this 
review and after physically examining the veteran, the doctor 
concluded that the veteran was not currently suffering from 
disabilities of either hand or wrist.  

More specifically, the examiner noted that while the veteran 
had experienced a sprain of the right wrist and a right hand 
contusion, she could not find any type of residuals.  With 
respect to the left hand and wrist, she could not find any 
pathology of a current disability or disorder.  She thus 
concluded that the veteran was not suffering from 
disabilities of either wrist or hand.  

The record therefore does not contain medical evidence of a 
current ratable disability classified as the residuals of a 
left hand injury, a left wrist disability, a right hand 
condition, or a right wrist disability.  The Board notes that 
the veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He cannot state that he has an actual 
disability of the wrists or hands.  Thus, in the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are of no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  

Upon review of the record, the Board finds that there is no 
competent medical evidence of current disability of either 
wrists or hands.  As there is no competent medical evidence 
of record of the existence of the claimed disability, the 
Board concludes that service connection for the residuals of 
a left hand injury (to include a left wrist disability) and 
for a right hand condition (to include a right wrist 
disability) is not warranted.  Degmetich, 104 F. 3d at 1332.  
Hence, the veteran's claim is denied.

IV.  Increased Evaluations

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify various disabilities.  Each 
disability must be viewed in relation to its history and that 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1 (2006).  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (2006).  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2006).  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issues before the 
Board, the appeal does stem from a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the assignment of separate 
or "staged" ratings for separate periods of time, based on 
the facts found, is for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

A.  Onychomycosis

The veteran has been diagnosed as having onychomycosis.  
"Onychomycosis is a 'fungal infection of the nail plate, 
usually caused by species of Epidermophyton, Microsporum, and 
Trichophyton, and producing nails that are opaque, white, 
thickened, friable, and brittle.'  Dorland's Illustrated 
Medical Dictionary (Dorland's) 1177 (27th ed. 1988)."  
Davenport v. Brown, 7 Vet. App. 476, 477 (1995).  

The veteran's nails were examined in November 1998.  At that 
time, symptoms and manifestations indicative of nonquiescent 
onychomycosis were not present or suggested.  Moreover, when 
questioned, the veteran did not complain of brittle, 
thickened nails on either his feet or his hands.  A second VA 
exam was performed in April 2005.  That examination was also 
negative for any symptoms and manifestations indicative of a 
current active disorder.  The Board further notes that the 
veteran's medical treatment records, both VA and private, are 
negative for any treatment for or findings indicative of 
onychomycosis.

This disability has been rated, by analogy, pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7819.  During the pendency of the veteran's appeal, VA's 
Schedule for Rating Disabilities was amended.  By regulatory 
amendment, effective July 31, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities, as set 
forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 
49599 (2002).  The veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue). 

A noncompensable rating is warranted for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for exudation or itching constant, extensive lesions, or 
marked disfigurement.  Ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptional repugnance warrants a 50 percent rating.  38 
C.F.R. Part 4, Diagnostic Code 7806 (2000).

The revised criteria for Diagnostic Code 7806 for eczema now 
includes dermatitis, and provides for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  A rating of 30 
percent is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period.  38 C.F.R. Part 4, Diagnostic Code 7806 (2006).

As reported above, the veteran has undergone two VA 
examinations.  These examinations have confirmed the 
diagnosis of onychomycosis.  However, the examination reports 
have not suggested or implied that the condition has produced 
exfoliation, constant itching, or exudation.  Those same 
examination reports have not indicated that at least five 
percent of his body is affected by the onychomycosis.  
Moreover, none of the private or VA medical treatment records 
indicate that the veteran has been prescribed corticosteroids 
for treatment.  

Although the veteran reported experiencing occasional 
symptoms associated with outbreaks, there is no documented 
pattern of repeated medical visits for treatment of the 
reported active recurrences.  The veteran does not use a 
prescription medication for the treatment of the disorder.  
Instead, he uses an over-the-counter topical ointment that 
remedies any complaints he might have.  The examination 
reports, along with the treatment records, do not show any 
type of disfigurement, limitation of motion, ulceration, or 
exudation.  Accordingly, the veteran's disability is not 
shown to be so symptomatic or actively disabling as to 
warrant a compensable evaluation pursuant to 38 C.F.R. Part 
4, Diagnostic Code 7819 (2000) and (2006).  Thus, the 
veteran's claim is denied.  

B.  Residuals of Fractures of the Right and Left Ankles

Also service-connected, and assigned a noncompensable 
evaluation, are the veteran's ankles.  During service, he 
suffered from fractures of both.  A noncompensable evaluation 
has been assigned in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Codes 5299 and 5262.  
Under Diagnostic Code 5262, malunion of the tibia and fibula 
warrants a 10 percent rating if there is slight knee or ankle 
disability, a 20 percent rating with moderate knee or ankle 
disability, and a 30 percent rating with marked knee or ankle 
disability.  38 C.F.R. Part 4 (2006).  A maximum 40 percent 
rating is assigned if there is nonunion of the tibia and 
fibula with loose motion, requiring a brace.  Id.  

The veteran may also be rated under other diagnostic codes 
such as 38 C.F.R. Part 4, Diagnostic Codes 5270 or 5271 
(2006).  The diagnostic criteria that is used to award 
ratings for an ankle disability where there is limitation of 
motion can be found at 38 C.F.R. Part 4, Diagnostic Code 5271 
(2006).  Under this code, a 10 percent evaluation requires 
moderate limited motion of the ankle.  A 20 percent 
disability will be assigned where there is marked limitation 
of motion of the ankle.  The Board observes that 20 percent 
is the highest rating available under Diagnostic Code 5271.  
38 C.F.R. Part 4 (2006).

A 30 percent evaluation is potentially available under 
Diagnostic Code 5270 for ankylosis of an ankle, with plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees; and a 40 percent 
evaluation is potentially available with plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. Part 4, Diagnostic Code 5270 (2006).  
If there is plantar flexion less than 30 degrees, a 20 
percent disability rating is assigned.  Id.  The regulations 
define normal range of motion for the ankle as dorsiflexion 
from zero to 20 degrees and plantar flexion from zero to 45 
degrees.  38 C.F.R. § 4.71 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006), provide for consideration of a functional impairment 
due to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

During service, the veteran sustained stress fractures in 
both his right and left ankles.  Following his release from 
active duty, he submitted a claim for benefits with VA.  A VA 
General Medical Examination was performed in November 1998.  
Prior to the examination, the veteran complained of pain in 
the ankles when he was running or walking up a hill.  
Examinations of both ankles resulted in normal findings.  
There was no edema and range of motion for inversion, 
eversion, flexion, and extension of both ankles was normal.  

A second examination was performed in April 2005.  Range of 
motion testing of both ankles was accomplished and produced 
the following results:

	. . . There is no pain with motion 
unless specifically stated.  Right ankle 
dorsiflexion is 10 degrees to active 
range of range of motion and 20 degrees 
to passive.  Plantar flexion is 65 
degrees.  Left ankle dorsiflexion is 20 
degrees; plantar flexion is 75 degrees.  
There is no varus or valgus angulation of 
the os calcis in relationship to the long 
axis of the tibia and fibula in either 
ankle. . . .

The examiner further noted that there was no current 
pathology in either ankle.  It was reported that pain did not 
significantly limit functional ability during flare-ups or 
with extended use of the ankles, and there was no limitation 
of activities as a result of the ankle disorders.  Ankylosis 
also was not reported or found.  

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 
4.71, Plate II (2006).  During the appellant's most recent VA 
examination, the dorsiflexion of both ankles was 20 degrees, 
or normal.  Normal plantar flexion is judged to be 45 degrees 
and the veteran's right ankle has been measured to be 65 
degrees and his left ankle has been measured to be 75 
degrees.  The medical evidence clearly shows that the 
appellant has no limitation of motion of either ankle with 
dorsiflexion and plantar flexion.

Moreover, none of the evidence indicates that the veteran 
suffers from any functional limitations as a result of either 
ankle disability.  The veteran does not use orthotic 
appliances for support or any other corrective braces for 
mobility.  Additionally, the evidence does not suggest the 
either ankle has been weakened by the fractures or that they 
are unstable.  Also, the medical evidence of record does not 
indicate that arthritis is present in either ankle joint, and 
while the veteran complains of pain, pain was not 
demonstrated during either examination.  

In determining the appropriate rating for either one of the 
veteran's ankle disorders, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
additional functional loss likely to result during a flare-up 
or with use, pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2006).  
In this case, there is no evidence that there has been 
additional functional loss of either ankle.  Although the 
veteran complained of pain, the medical records do not 
corroborate findings suggestive of pain and discomfort.  
Accordingly, it is the conclusion of the Board that the 
evidence shows that both ankle disabilities are minimally 
disabling under normal circumstances, and that it does not 
cause marked functional limitation.  The evidence does not 
therefore support a compensable evaluation.  

Consideration has also been given to other potentially 
applicable diagnostic codes. Under Diagnostic Code 5272 or 
5270, both of which require ankylosis.  38 C.F.R. Part 4 
(2006).  Ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Since the veteran has motion 
of both ankles, he does not have ankylosis.  Without 
ankylosis, the criteria for a rating under Diagnostic Codes 
5270 and 5272 have not been met, and they are not for 
application.  38 C.F.R. Part 4 (2006).

Under Diagnostic Code 5273, a 10 or 20 percent evaluation 
requires malunion of the os calcis or astragalus with 
moderate or marked deformity respectively.  Id. Malunion has 
not been diagnosed; neither has moderate or marked deformity.  
Hence, this diagnostic code is not for consideration.  
Diagnostic Code 5274 requires astragalectomy.  Id.  The 
veteran has not undergone an astragalectomy so this code is 
also not applicable.  Because there is no evidence that the 
veteran has tendonitis, Diagnostic Code 5312, Muscle Group 
XII, is not for application either.  Id. 

In determining whether an increased evaluation is warranted, 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, the Board finds that the manifestations shown by 
the evidence to result from the veteran's service-connected 
left and right ankle disabilities do not support compensable 
evaluations pursuant to the applicable diagnostic codes.  As 
such, the claim is denied.

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings under . . . 
diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 
4.40, 4.45 (2006).  For example, in the latest VA examination 
reports, the examiner provided measurements of range of 
motion, and noted the veteran's complaints involving both 
ankles.  Hence, another remand for further development of the 
medical evidence is not warranted.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

C.  Left and Right Knee

Separate noncompensable evaluations have been assigned for 
disabilities of the right and left knees.  When the veteran 
initially underwent a medical examination of his knees in 
November 1999, he generally complained about his knees 
"bothering" him.  Upon examination, the doctor found both 
knees "normal" with a caveat - specifically, that the left 
knee showed mild medial instability.  X-ray films of the left 
knee were normal and the examiner did not report x-ray 
findings with respect to the right knee.  

A second examination was accomplished in April 1999.  The 
doctor reported that the veteran did not use braces on either 
one of his knees.  The veteran had a "full range of motion" 
in both knee joints and pain was not reported.  Ankylosis and 
arthritis were not diagnosed, and the veteran's gait was 
"normal".  

A third examination was performed in April 2005 as a result 
of the Board's August 2003 Decision/Remand.  The examiner 
reported that she could not find indicators of instability or 
weakness in either knee.  She stated that the range of motion 
of both knees was normal.  She further concluded that pain 
did not significantly limit functional ability during flare-
ups or with extended use of the knees.  

The veteran's bilateral knee disorders have been rated 
pursuant to Diagnostic Code 5257 of 38 C.F.R. Part 4 (2006).  
A noncompensable evaluation has been assigned.  This code 
indicates that slight impairment of either knee, including 
recurrent subluxation or lateral instability, will warrant a 
10 percent evaluation.  38 C.F.R. Part 4 (2006).  A 20 
percent evaluation requires moderate impairment, and a 30 
percent evaluation requires severe impairment.  VA Schedule 
for Rating Disabilities (Rating Schedule) provides that the 
range of motion of the knee is zero degrees on extension to 
140 degrees on flexion.  38 C.F.R. § 4.71, Plate II (2006).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  38 
C.F.R. Part 4 (2006); see also VAOPGCPREC 23-97 (Multiple 
Ratings for Knee Disability).  The General Counsel thereafter 
concluded that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  In addition, a separate rating for 
arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59 (2006).  See VAOPGCPREC 9-98 
(Multiple Ratings for Musculoskeletal Disability and 
Applicability of 38 C.F.R. §§ 4.40, 4.45 and 4.59).  The 
Board is bound by this precedent opinion.  38 U.S.C.A. § 
7104(c) (West 2002).

Traumatic arthritis, Diagnostic Code 5010 (of 38 C.F.R. Part 
4 (2006)), is rated pursuant to the criteria found under 38 
C.F.R. Part 4, Diagnostic Code 5003 (2006) (degenerative 
arthritis).  This code provides that compensation may be 
awarded 
(1) when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, such 
as by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is x-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).

Crepitation within joint structures indicates diseased points 
of contact, and painful motion from arthritis, shown by 
x-ray, is considered limited motion and warrants a minimum 10 
percent rating for each joint affected.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5003 (2006)

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2006).  Under 
Diagnostic Code 5260, a 10 percent evaluation applies where 
flexion is limited to 45 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees, and a 30 percent 
evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2006).

Because ankylosis, either favorable or unfavorable, of either 
knee has not been documented or diagnosed, the diagnostic 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5256 
(2006) are not for application.  Moreover, since none of the 
medical examination reports have produced findings indicative 
of anything-but-normal measurements for the range of motion 
of either knee, Diagnostic Codes 5260 and 5261 also are not 
for application.  38 C.F.R. Part 4 (2006).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2006).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2006).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2006).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206- 
07 (1995).

As a part of VA's duty to assist the veteran, the veteran's 
medical treatment records have been included in the claims 
folder.  Despite any assertions the veteran may have made, 
those records do not show treatment for or complaints 
involving either one of his knees.  Moreover, those records 
are silent as to findings indicative of a more disabling 
disability.

The veteran's VA knee examinations have not shown any type of 
restriction of movement of either knee.  Those same 
examinations have not concluded that the functionality of the 
either knee has been impaired.  Crepitus has not been 
diagnosed, nor have muscle spasms or tissue atrophy been 
found.  It is noted that the examination that was 
accomplished shortly after the veteran was released from 
service reported that there was slight instability of the 
left knee.  However, the examinations accomplished after that 
have not reported instability or laxity.  Moreover, there 
have been no signs of arthritic changes, swelling, effusion, 
or a decrease in muscle strength.  As stated, medical 
examiners have not reported that the veteran's functional 
ability has been restricted due solely to either knee.  
Therefore, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than the current noncompensable evaluation for 
either knee.  The evidence is not so balanced that there is 
any doubt on this point that could be resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005).  With regard to the instability of the left knee, it 
has not been found on the most recent examination.  There is 
no showing of ankylosis or dislocated cartilage with episodes 
of locking.  In effect, the criteria for a compensable 
evaluation for a left or right knee disability are not met 
under any pertinent Diagnostic Code.

Additionally, because there is no medical evidence indicating 
that the veteran now has degenerative arthritis of either 
knee, Diagnostic Code 5003 is not for application.  38 C.F.R. 
Part 4 (2006).

In accordance with the rating criteria noted above for knee 
disabilities, and with the instructions given in DeLuca, the 
preponderance of the evidence is against a compensable 
evaluation for either the left or right knee, and the 
veteran's claim is denied.  

V.  Extra Schedular Evaluation

Where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  38 C.F.R. § 3.321(b)(1) (2006).  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action for 
the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Judicial precedent has held that, in the absence 
of "evidence of 'an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards' . . . the Board [is] not required to discuss the 
possible application of § 3.321(b)(1)."  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In this instance, the veteran 
has not raised the issue of an extraschedular rating.  
Furthermore, there is no evidence that any of the 
disabilities have caused marked interference with employment 
or necessitated frequent hospitalization.  As a result, the 
Board finds that consideration of this matter under the 
provisions of 38 C.F.R. § 3.321 (2006) is not appropriate.




ORDER

1.  Entitlement to service connection for bilateral pes 
planus is denied.

2.  Entitlement to service connection for the residuals of a 
left hand injury, to include a left wrist disability, is 
denied.

3.  Entitlement to service connection for a right hand 
condition, to include a right wrist disability, is denied.  

4.  Entitlement to a compensable evaluation for 
onychomycosis, on appeal from an initial grant of service 
connection, is denied.

5.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right ankle, on appeal from an initial 
grant of service connection, is denied.

6.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left ankle, on appeal from an initial 
grant of service connection, is denied.

7.  Entitlement to a compensable evaluation for a right knee 
disability, on appeal from an initial grant of service 
connection, is denied.

8.  Entitlement to a compensable evaluation for a left knee 
disability, on appeal from an initial grant of service 
connection, is denied.

9.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324, is dismissed.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for headaches and for a lower back disability, to 
include low back pain and degenerative disc disease of the 
lumbar segment of the spine.  As reported above, the veteran 
was seen by a VA doctor in April 2005.  That doctor was asked 
to provide an opinion as to whether the veteran currently had 
either disability, and if so, whether one or both were 
related to symptoms and manifestations he experienced during 
his military service.  

With regard to the claim for service connection for 
headaches, the veteran complained of a headache as well as 
nausea in service in July 1996 in connection with breathing 
fumes from spilt can of primer.  The examination was normal, 
and it was recommended that the veteran return to the clinic 
if symptoms worsened.  He did not return.  In April 1998, the 
veteran complained of headaches monthly since July 1997, 
although headaches were not noted on his December 1997 
separation examination.  The veteran stated in April 1998 
that the headaches had been resolved for the past three 
weeks.  The impression was tension headaches.  A CT scan of 
the head was normal.  

On VA examinations, dated in October and November 1998, two 
examiners diagnosed tension headaches based on the veteran's 
history of headaches beginning in 1997.  There was no 
objective evidence of headaches including no structural 
lesions or neurological deficits that would account for the 
complaints of headaches.  However, a private medical report, 
dated in January 2000, showed a diagnosis of basilar artery 
migraine.  The report was incomplete, however, and so, in its 
August 2003 remand, the Board ordered that the complete 
treatment records of this private examiner be obtained 
including a compete copy of the January 2000 examination 
report.  On remand, the RO attempted to obtain this report 
and the full treatment records of the private examiner by 
telling the veteran that VA needed this evidence in the 
September 2004 VCAA letter and providing him with the 
appropriate authorization from for him to return so that VA 
could assist him in obtaining the private records.  However, 
the veteran did not respond to this request or return the 
authorization form for release of private medical records.

A medical opinion regarding whether any current headaches 
began in service was obtained in April 2005 from the same 
examiner who had examined the veteran in October 1998.  
Although the examiner noted a history of several complaints 
and diagnoses of headaches in service and after (i.e., 
complaints of headaches in service in February 1998, 
diagnosed as probable tension headaches; a history of 
headaches since 1997 but none for the past 3 weeks reported 
in service in April 1998; a normal CT scan of the head in 
April 1998; diagnoses of tension headaches by history after 
service in October and November 1998; and a diagnosis of 
basilar artery migraine in January 2000), including the 
diagnosis of basilar artery migraine by the private examiner 
in January 2000, the VA examiner concluded that, although the 
veteran had tension headaches today that were controlled by 
easily over-the-counter medication, there was no disability 
resulting from these headaches and that it was less likely 
than not that his current tension headaches were related to 
his complaint of headaches in service because "a single 
headache does not constitute a syndrome."  

The Board concludes that more clarification of the April 2005 
medical opinion is needed in this case and that the opinion 
inadequate.  First, given the current diagnosis of tension 
headaches, the Board finds it difficult to conclude that 
there is no current "disability", despite the examiner's 
medical opinion that the current tension headaches do not 
result in disability.  Moreover, the examiner's comment that 
the single headache in service did not constitute a 
"syndrome" appears to be another way of saying that the 
headache or headaches complained of in service were acute and 
transitory in nature and resolved with treatment and did not 
constituted a chronic, ongoing, pattern of headaches.  
However, the examiner provided no rationale for this opinion 
that took into account the diagnoses of tension headaches in 
October and November 1998 and, more importantly, the 
diagnosis of basilar artery migraine in 2000.  Therefore, on 
remand, another opinion must be obtained and another attempt 
made to obtain the January 2000 private medical records, as 
well and any other current treatment records pertaining to 
headaches. 

With respect to the lower back disability, the Board notes 
that the veteran complained, while in was in service, of pain 
and discomfort in the lower back.  Immediately following 
service, the veteran submitted a claim for benefits, and when 
he was examined in November 1998, he was diagnosed as having 
chronic lumbosacral syndrome.  This was different from an 
October 1998 examination in which the examiner rendered no 
diagnosis involving the lower back.  

The veteran submitted additional documents from private 
physicians who have treated him for complaints involving the 
lower back.  Those documents are from February 2000.  These 
medical records note continued complaints involving lower 
back pain.  A diagnosis of lower back pain is chronicled as 
are findings consistent with degenerative arthopathy of the 
weight bearing portions of the acetabula and disc dessication 
at L4-5 and L5-S1 (disc degeneration or degenerative disc 
disease).  The private examiner noted the veteran's history 
of that the lower back complaints began while he was in 
service.  

Although noting that the private medical reports were 
reviewed, a VA examiner in April 2005 found that there was no 
current pathology of the lumbosacral spine.  She did not 
comment on whether the degenerative disc disease previously 
diagnosed could be the cause of the veteran's back pain and, 
if so, whether it was likely that this back pathology had its 
onset in service.  Accordingly, the Board concludes that 
remand is required for a more detailed medical opinion.  

Thus, the Board finds that more current medical evidence is 
required to accurately determine whether the veteran has the 
claimed disabilities, the etiology of any found disabilities, 
and the relationship between any current disability and the 
veteran's military service.  The Board also believes that the 
veteran should undergo additional medical examinations in 
order to resolve any previous contradictory opinions that may 
exist.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2006) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2006) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  By remanding the claim for examinations, 
clinical findings will be obtained and VA will have a more 
complete picture of the veteran's claimed disorders.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2000 for the disabilities on appeal, and 
to furnish signed authorizations for 
release to VA of private medical records 
in connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).  The RO must attempt to 
obtain the complete treatment records of 
the private examiner who rendered a 
diagnosis of basilar artery migraine in 
January 2000, including a compete copy of 
the January 2000 examination report.

2.  After the above has been completely 
to the extent possible, the RO should 
schedule the veteran for orthopedic and 
neurological examinations in order to 
determine whether the veteran now suffers 
from headaches and lower back disability 
and the etiology of each condition.  The 
doctors who examine the veteran must be 
doctors who have not previously examined 
the veteran.  Each examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history.

With respect to the lower back, the 
examiner should specifically comment on 
whether the veteran now suffers from a 
lower back disability, to include lumbar 
degenerative disc disease, and, if so, 
whether it began during the veteran's 
service or was caused by his military 
service.  The examiner should comment on 
previous examination reports and any 
inconsistent findings obtained.

With respect to the claim involving 
headaches, the examiner should 
specifically comment on whether the 
veteran now suffers from headaches, and, 
if so, whether these headaches constitute 
a chronic headache syndrome or condition 
which began during the veteran's service 
or was caused by his military service.  
The examiner should comment on previous 
examination reports and any inconsistent 
findings obtained.

The claims folder and this Remand must be 
made available to each examiner for 
review prior to the examination.  The 
results offered by each examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should review the claims folder and ensure that the 
requested development has been completed to the extent 
possible.  Thereafter, it should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2006) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


